Exhibit 10.2
 
The Advantage
of Vertical Axis Wind Turbines
    [helix_8k-ex10010.jpg]
 
               
VENCO Power GmbH, Halle-Kasseler-Strasse, D-37355 Bernterode-Schacht
 
VENCO Power GmbH
   
Halle-Kasseler-Strasse
   
D-37355 Bernterode-Schacht
   
Germany
         
Tel.: +49 (0) 36074 79 240
   
Fax: +49 (0) 36074 79 241
   
office@vencopower.com
   
www.vencopower.com
                Date     June 11, 2009


 
Agreement
 




 
By and Between
 
VENCO Power GmbH
Represented by Mr. Michael Duwe
Halle-Kasseler-Strasse
37355 Bernterode-Schacht
Germany                                                                herinafter
VENCO
 
and
 
Helix Wind Corp.
Represented by Mr. Ian Gardner
1848 Commercial Street
San Diego, California 92113
United States of America
hereinafter Distribution Partner
 
 
1.  
VENCO manufactures small wind turbines with vertical axis technology and sells
them under the brand name „VENCO“. By the time this Agreement is signed, the
products listed below are subject to this Agreement.

 
VENCO-Twister series:
VENCO-Twister-300-T
 
VENCO-Twister-1000-T
 
VENCO-Twister-1000-TL
VENCO-Vertikon series:
VENCO-Vertikon-H50

 
 
1

--------------------------------------------------------------------------------


 
2. 
 Beginning on June 1, 2009, the Distribution Partner shall have the exclusive
right to distribute as wholesaler or retailer VENCO-Products in the territory of
„USA, United States of America“ (hereinafter „Core Territory“) as well as the
right to distribute as wholesaler or retailer VENCO-Products in the  territories
of  “Canada”, “Chile”, “Taiwan”, “Colombia”, “Cuba”, “Ecuador”, “Iceland”,
“Israel”, “Jamaica”, “Japan”, “Malta”, “Nigeria”, “Panama”, “Peru”, “Saudi
Arabia”, “Thailand”, “Uruguay”, “US Virgin Islands” (hereinafter Supplemental
Territories).

 
Distribution Partner, after review with VENCO, may add additional territories
from time to time as its business expands. VENCO shall review proposed
territories to ensure they do not conflict with existing exclusive territories
from other Distributors. If not such conflicts exist then VENCO, at its sole
discretion, shall approve the additional territories.
 
a.  
Beginning on June 1, 2009, the Distribution Partner shall have the right to
designate himself „Official Distribution Partner of VENCO“.

 
b.  
During the term of this Agreement, VENCO shall not enter into a similar
distributorship agreement with any company in the Core Territory and covering
the above listed VENCO-products. The Distribution Partner may, in his own
discretion, enter into dealership agreements within the Core Territory and
Supplemental Territories. This, however will not create any contractual
relations between said Dealers and VENCO. The Distribution Partner shall ensure
that the obligations of this Agreement will be adhered to by the Dealers.

 
c.  
VENCO may, at his own discretion, enter into similar agreements with other
partners (Distribution Partners or Dealers) to distribute the above listed
VENCO-products within the Supplemental Territories. VENCO shall inform the
Distribution Partner of such cases. The respective region within the
Supplemental Territories can be removed from the contractual substance of this
Agreement in written notice by VENCO.

 
 
No claim for indemnification by Distribution Partner shall arise. In such cases,
the Distribution Partner shall inform established Dealers in the respective
regions of the new Distribution Partner.

 
d.  
Already existing Dealers in the Core Territory and Supplemental Territories
shall be supported and supplied with adequate care by Distribution Partner in
its function as retailer.

 
e.  
To the extent possible, VENCO shall obligate in future agreements its
distribution partners in territories other than the Core Territory not to be
active in the Core Territory subject to Agreement.  However, no guarantee can be
provided that this condition can be fulfilled legally or in fact. VENCO
expressly advises that for example contractually not bound purchasers of
VENCO-Products with headquarters in other distribution territories cannot be
prevented from reselling VENCO-Products in the Core Territory, subject to this
Agreement either through their own outlets in this area, or through third
parties, or via the Internet.

 
f.  
The Distribution Partner shall limit its distribution activities to the Core
Territory and the Supplemental Territories and shall refer customers with
headquarters in other distribution territories to the Distribution Partner in
that territory.

 
g.  
VENCO will refer customers with headquarters in the Core Territory to purchase
from the entitled Distribution Partner.

 
3.  
The term of this Agreement is till Dec. 31, 2010 and can be terminated with 3
months notice prior to the end of 2010.  Should 3 months notice to terminate
this Agreement not be provided, then the Agreement shall be renewed for 1 year.

 
 
Termination must be in writing.

 
a.  
The right of either party to terminate this Agreement at any time for important
reasons is unaffected by the preceding clause.

 
2

--------------------------------------------------------------------------------


 
 
b.  
Should the Distribution Partner  not place for Core Territory a substantial
order of 50 kW output in sum of Twister series or 100 kW output in sum of
Vertikon Series, or 80 kW  output in combination of both series till Dec. 31,
2010, or within each one following renewed year,  this Agreement shall
automatically terminate at the end of the following month.

 
c.  
Should the Distribution Partner  not place for Supplemental Territories in sum
for all 18 territories an additional substantial order of  540 kW (30 kW per
territory) output in sum of Twister series or 1800 kW (100 kW per territory)
output in sum of Vertikon Series, or 1260 kW (70 kW per territory) output in
combination of both series till Dec. 31, 2010, or within each one following
renewed year,  this Agreement shall automatically terminate at the end of the
following month.

 
d.  
Without undue delay at the termination of this Agreement, the Distribution
Partner shall return to VENCO any advertising, demonstration, or training
materials that were supplied without charge or has not been paid so far by the
Distribution Partner.

 
4.  
VENCO will assist the Distribution Partner in his marketing efforts by providing
him with all present materials (such as leaflets, presentation photos, videos,
DVD’s etc.) in electronic form and in English language. The Distribution Partner
will translate to and produce materials in his language on his own efforts and
expenses while the choice of materials to produce is left to Distribution
Partner and to his own decision. Distribution Partner shall inform VENCO about
produced materials for approval to avoid misinformation or misuse and to stay
informed. The rights to use this materials remain by Distribution Partner until
this Agreement is terminated.

 
5. 
VENCO will supply the references of the Distribution Partner’s website on his
own website (www.vencopower.com).

 
6.  
Prices valid between the parties shall be agreed upon under separate terms.

 
7.  
The Distribution Partner may not represent VENCO nor may he enter into any
obligations on behalf of VENCO.  The Distribution Partner is not granted the
right to sign on behalf of VENCO nor to engage in his own name in business on
behalf of VENCO.

 
8.  
This contract is subject to German law.

 
9.  
Venue for any disputes arising under this Agreement shall be VENCO headquarters.

 
10.  
There are no side agreements to this Agreement. Changes or modifications must be
in writing in order to be valid. This requirement can only be waived by a
separate agreement between the parties, which itself must be in writing.

 


3

--------------------------------------------------------------------------------


 
11.  
The validity of this contract as a whole shall not be affected by the fact that
a single clause is invalid.  Rather the partners agree to retroactively replace
any clauses deemed invalid with valid clauses that comport as closely as
possible to the purpose of this Agreement and to the meaning of the clause
deemed invalid.

 

       
6/24/09

--------------------------------------------------------------------------------

 
June 12, 2009

--------------------------------------------------------------------------------

 
Place, Date
 
Place, Date
         
/s/ Ian Gardner

--------------------------------------------------------------------------------

 
/s/ Michael Duwe

--------------------------------------------------------------------------------

 
Helix Wind Ltd.
 
VENCO Power GmbH
 
Ian Gardner
 
Michael Duwe
 
(Chief Executive Officer)
 
(Managing Director)
 


 
 
 
 
 
 
 
 
 
 
 
 
4